                      Case 1:21-mj-00466-RMM Document 1 Filed 06/09/21 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint



                                        UNITED STATES DISTRICT COURT
                                                                  for the
                                                            District of &ROXPELD

                  United States of America                           )
                             v.                                      )
John Hubert Getsinger Jr., (DOB: XXXXXXXXX)                          )      Case No.
Stacie Ann Hargis-Getsinger, (DOB: XXXXXXXX)                         )
                                                                     )
                                                                     )
                                                                     )
                          Defendant(s)


                                                  CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                     January 6, 2021              in the county of                                in the
                         LQWKH'LVWULFWRI       &ROXPELD , the defendant(s) violated:

             Code Section                                                     Offense Description

             18 U.S.C. § 1752(a)(1) - Entering and Remaining in a Restricted Building
             18 U.S.C. § 1752(a)(2) - Disorderly and Disruptive Conduct in a Restricted Building
             40 U.S.C. § 5104(e)(2)(D) - Violent Entry and Disorderly Conduct and Parading, Demonstrating,
             or Picketing in a Capitol Building
             40 U.S.C. § 5104(e)(2)(G) - Parading, Demonstrating, or Picketing in a Capitol Building

         This criminal complaint is based on these facts:
  6HHDWWDFKHGVWDWHPHQWRIIDFWV




         9
         u   Continued on the attached sheet.


                                                                                               Complainant’s signature

                                                                                        James D. Patterson, Officer
                                                                                               Printed name and title
$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3
E\WHOHSKRQH
                                                                                                         2021.06.09
                                                                                                         18:56:24 -04'00'
Date:             06/09/2021
                                                                                                  Judge’s signature

City and state:                         :DVKLQJWRQ'&                       Robin M. Meriweather, U.S. Magistrate Judge
                                                                                               Printed name and title
